Exhibit 10.66.1

CHANGE IN CONTROL AGREEMENT

THIS AGREEMENT, dated effective as of April 4, 2006, is made by and between Duke
Energy Corporation, formerly known as Duke Energy Holding Corp., a Delaware
corporation (the “Company”), and Marc E. Manly (the “Executive”).

WHEREAS, the Company considers it essential to the best interests of its
shareholders to foster the continued employment of key management personnel; and

WHEREAS, the Board recognizes that, as is the case with many publicly held
corporations, the possibility of a Change in Control exists and that such
possibility, and the uncertainty and questions which it may raise among
management, may result in the departure or distraction of management personnel
to the detriment of the Company and its shareholders; and

WHEREAS, the Board has determined that appropriate steps should be taken to
reinforce and encourage the continued attention and dedication of members of the
Company’s management, including the Executive, to their assigned duties without
distraction in the face of potentially disturbing circumstances arising from the
possibility of a Change in Control.

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Company and the Executive, intending to be legally bound, do
hereby agree as follows:

1. Definitions. For purposes of this Agreement, the following terms shall have
the meanings indicated below:

(A) “Accrued Rights” shall have the meaning set forth in Section 3 hereof.

(B) “Affiliate” shall have the meaning set forth in Rule 12b-2 promulgated under
Section 12 of the Exchange Act.

(C) “Auditor” shall have the meaning set forth in Section 4.2 hereof.

(D) “Base Amount” shall have the meaning set forth in section 280G(b)(3) of the
Code.

(E) “Beneficial Ownership” shall have the meaning set forth in Rule 13d-3 under
the Exchange Act.

(F) “Board” shall mean the Board of Directors of the Company.

(G) “Cause” for termination by the Company of the Executive’s employment shall
mean (i) a material failure by the Executive to carry out, or malfeasance or
gross insubordination in carrying out, reasonably assigned duties or
instructions consistent with the Executive’s position, (ii) the final conviction
of the Executive of a felony or crime involving moral turpitude, (iii) an
egregious act of dishonesty by the Executive (including, without limitation,
theft or embezzlement) in connection with employment, or a malicious action by
the Executive toward the customers or employees of the Company or any Affiliate,
(iv) a material



--------------------------------------------------------------------------------

breach by the Executive of the Company’s Code of Business Ethics, or (v) the
failure of the Executive to cooperate fully with governmental investigations
involving the Company or its Affiliates; provided, however, that the Company
shall not have reason to terminate the Executive’s employment for Cause pursuant
to this Agreement unless the Executive receives written notice from the Company
identifying the acts or omissions constituting Cause and gives the Executive a
30-day opportunity to cure, if such acts or omissions are capable of cure.

(H) A “Change in Control” shall be deemed to have occurred if the event set
forth in any one of the following paragraphs shall have occurred (but, for the
avoidance of doubt, excluding any transactions contemplated by the Merger
Agreement):

(a) an acquisition subsequent to the date hereof by any Person of Beneficial
Ownership of thirty percent (30%) or more of either (A) the then outstanding
shares of common stock of the Company or (B) the combined voting power of the
then outstanding voting securities of the Company entitled to vote generally in
the election of directors; excluding, however, the following: (1) any
acquisition directly from the Company, other than an acquisition by virtue of
the exercise of a conversion privilege unless the security being so converted
was itself acquired directly from the Company, (2) any acquisition by the
Company and (3) any acquisition by an employee benefit plan (or related trust)
sponsored or maintained by the Company or any Subsidiary;

(b) during any period of two (2) consecutive years (not including any period
prior to the date hereof), individuals who at the beginning of such period
constitute the Board (and any new directors whose election by the Board or
nomination for election by the Company’s shareholders was approved by a vote of
at least two-thirds (2/3) of the directors then still in office who either were
directors at the beginning of the period or whose election or nomination for
election was so approved) cease for any reason (except for death, disability or
voluntary retirement) to constitute a majority thereof;

(c) the consummation of a merger, consolidation, reorganization or similar
corporate transaction which has been approved by the shareholders of the
Company, whether or not the Company is the surviving corporation in such
transaction, other than a merger, consolidation, or reorganization that would
result in the voting securities of the Company outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity) at least fifty percent
(50%) of the combined voting power of the voting securities of the Company (or
such surviving entity) outstanding immediately after such merger, consolidation,
or reorganization;

(d) the consummation of (A) the sale or other disposition of all or
substantially all of the assets of the Company or (B) a complete liquidation or
dissolution of the Company, which has been approved by the shareholders of the
Company (in each case, exclusive of any transactions or events resulting from
the separation of the Company’s gas and electric businesses); or

(e) adoption by the Board of a resolution to the effect that any person has
acquired effective control of the business and affairs of the Company.

 

-2-



--------------------------------------------------------------------------------

(I) “Cinergy Employment Agreement” shall mean the Employment Agreement between
Cinergy Corp., its subsidiaries and/or its affiliates and the Executive dated
November 15, 2002, as amended from time to time, including pursuant to Section
21 hereof and Exhibit B hereto.

(J) “Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

(K) “Company” shall mean Duke Energy Corporation, formerly known as Duke Energy
Holding Corp., a Delaware corporation, and except in determining under Section
1.H hereof whether or not any Change in Control of the Company has occurred,
shall include any successor to its business and/or assets which assumes and
agrees to perform this Agreement by operation of law, or otherwise.

(L) “Confidential Information” shall have the meaning set forth in Section 8
hereof.

(M) “DB Pension Plan” shall mean any tax-qualified, supplemental or excess
defined benefit pension plan maintained by the Company and any other defined
benefit plan or agreement entered into between the Executive and the Company
which is designed to provide the Executive with supplemental retirement
benefits.

(N) “DC Pension Plan” shall mean any tax-qualified, supplemental or excess
defined contribution plan maintained by the Company and any other defined
contribution plan or agreement entered into between the Executive and the
Company which is designed to provide the executive with supplemental retirement
benefits.

(O) “Date of Termination” with respect to any purported termination of the
Executive’s employment after a Change in Control and during the Term, shall mean
(i) if the Executive’s employment is terminated for Disability, thirty (30) days
after Notice of Termination is given (provided that the Executive shall not have
returned to the full-time performance of the Executive’s duties during such
thirty (30) day period), and (ii) if the Executive’s employment is terminated
for any other reason, the date specified in the Notice of Termination (which, in
the case of a termination by the Company, shall not be less than thirty (30)
days (except in the case of a termination for Cause) and, in the case of a
termination by the Executive, shall not be less than fifteen (15) days nor
(without the consent of the Company) more than sixty (60) days, respectively,
from the date such Notice of Termination is given).

(P) “Disability” shall be deemed the reason for the termination by the Company
of the Executive’s employment, if, as a result of the Executive’s incapacity due
to physical or mental illness, the Executive shall have been absent from the
full-time performance of the Executive’s duties with the Company for a period of
six (6) consecutive months, the Company shall have given the Executive a Notice
of Termination for Disability, and, within thirty (30) days after such Notice of
Termination is given, the Executive shall not have returned to the full-time
performance of the Executive’s duties.

(Q) “Effective Time” shall have the meaning given to such term in the Merger
Agreement.

 

-3-



--------------------------------------------------------------------------------

(R) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended
from time to time.

(S) “Excise Tax” shall mean any excise tax imposed under section 4999 of the
Code.

(T) “Executive” shall mean the individual named in the first paragraph of this
Agreement.

(U) “Good Reason” for termination by the Executive of the Executive’s employment
shall mean the occurrence (without the Executive’s express written consent which
specifically references this Agreement) after any Change in Control of any one
of the following acts by the Company, or failures by the Company to act, unless
such act or failure to act is corrected prior to the Date of Termination
specified in the Notice of Termination given in respect thereof: (i) a reduction
in the Executive’s annual base salary as in effect immediately prior to the
Change in Control (exclusive of any across the board reduction similarly
affecting all or substantially all similarly situated employees determined
without regard to whether or not an otherwise similarly situated employee’s
employment was with the Company prior to the Change in Control), (ii) a
reduction in the Executive’s target annual bonus as in effect immediately prior
to the Change in Control (exclusive of any across the board reduction similarly
affecting all or substantially all similarly situated employees determined
without regard to whether or not an otherwise similarly situated employee’s
employment was with the Company prior to the Change in Control), or (iii) the
assignment to the Executive of a job position with a total point value under the
Hay Point Factor Job Evaluation System that is less than seventy percent (70%)
of the total point value of the job position held by the Executive immediately
before the Change in Control; provided, however, that in the event there is a
claim by the Executive that there has been such an assignment and the Company
disputes such claim, whether there has been such an assignment shall be
conclusively determined by the HayGroup (or any successor thereto) or if such
entity (or any successor) is no longer in existence or will not serve, a
consulting firm mutually selected by the Company and the Executive or, if none,
a consulting firm drawn by lot from two nationally recognized consulting firms
that agree to serve and that are nominated by the Company and the Executive,
respectively (such consulting firm, the “Consulting Firm”) under such procedures
as the Consulting Firm shall in its sole discretion establish; provided further
that such procedures shall afford both the Company and the Executive an
opportunity to be heard; and further provided, however, that the Company and the
Executive shall use their best efforts to enable and cause the Consulting Firm
to make such determination within thirty (30) days of the Executive’s claim of
such an assignment.

The Executive’s continued employment shall not constitute consent to, or a
waiver of rights with respect to, any act or failure to act constituting Good
Reason hereunder.

(V) “Merger Agreement” shall mean the Agreement and Plan of Merger dated as of
May 8, 2005 by and among the Duke Energy Corporation, Cinergy Corp., Deer
Holding Corp., Deer Acquisition Corp. and Cougar Acquisition Corp., as it may be
amended.

 

-4-



--------------------------------------------------------------------------------

(W) “Notice of Termination” shall have the meaning set forth in Section 5
hereof.

(X) “Person” shall have the meaning given in section 3(a)(9) of the Exchange
Act, as modified and used in sections 13(d) and 14(d) thereof, except that such
term shall not include (i) the Company or any of its subsidiaries, (ii) a
trustee or other fiduciary holding securities under an employee benefit plan of
the Company or any of its Affiliates, (iii) an underwriter temporarily holding
securities pursuant to an offering of such securities, or (iv) a corporation
owned, directly or indirectly, by the shareholders of the Company in
substantially the same proportions as their ownership of stock of the Company.

(Y) “Repayment Amount” shall have the meaning set forth in Section 7.3 hereof.

(Z) “Restricted Period” shall have the meaning set forth in Section 7.2 hereof.

(AA) “Severance Payments” shall have the meaning set forth in Section 4.1
hereof.

(BB) “Severance Period” shall have the meaning set forth in Section 4.1(C)
hereof.

(CC) “Subsidiary” means an entity that is wholly owned, directly or indirectly,
by the Company, or any other affiliate of the Company that is so designated from
time to time by the Company.

(DD) “Term” shall mean the period of time described in Section 2 hereof
(including any extension, continuation or termination described therein).

(EE) “Total Payments” shall mean those payments so described in Section 4.2
hereof.

2. Term of Agreement. The Term of this Agreement shall commence on the date
hereof and shall continue in effect through the second anniversary of the date
hereof; provided, however, that commencing on the date that is twenty-four (24)
months following the date hereof and each subsequent monthly anniversary, the
Term shall automatically be extended for one additional month; further provided,
however, the Company or the Executive may terminate this Agreement effective at
any time following the second anniversary of the date hereof only with six (6)
months advance written notice (which such notice may be given before such second
anniversary); and further provided, however, that, notwithstanding the above, if
a Change in Control shall have occurred during the Term, the Term shall in no
case expire earlier than twenty-four (24) months beyond the month in which such
Change in Control occurred. Notwithstanding the preceding sentence, if the
Executive’s employment is terminated under circumstances that constitute a
“Qualifying Termination” (as defined in the Cinergy Employment Agreement) during
the twenty-four (24) month period beginning on the Effective Time, then (i) the
Term of this Agreement shall expire immediately prior to such “Qualifying
Termination,” without further action by the parties hereto, and except as
otherwise provided in Section 21, this Agreement shall be of no further force or
effect; and (ii) the Company shall provide to the Executive the amounts payable
under, which amounts shall be determined and payable in accordance with the
terms and procedures of, the Cinergy Employment Agreement.

 

-5-



--------------------------------------------------------------------------------

3. Compensation Other Than Severance Payments. If the Executive’s employment
shall be terminated for any reason following a Change in Control and during the
Term, the Company shall pay the Executive the salary amounts payable in the
normal course for service through the Date of Termination and any rights or
payments that have become vested or that are otherwise due in accordance with
the terms of any employee benefit, incentive, or compensation plan or
arrangement maintained by the Company that the Executive participated in at the
time of his or her termination of employment (together, the “Accrued Rights”).

4. Severance Payments.

4.1 Subject to Section 4.2 hereof, and further subject to the Executive
executing and not revoking a release of claims substantially in the form set
forth as Exhibit A to this Agreement, if the Executive’s employment is
terminated following a Change in Control and during the Term (but in any event
not later than twenty-four (24) months following a Change in Control), other
than (A) by the Company for Cause, (B) by reason of death or Disability, or (C)
by the Executive without Good Reason, then, in either such case, in addition to
the payments and benefits representing the Executive’s Accrued Rights, the
Company shall pay the Executive the amounts, and provide the Executive the
benefits, described in this Section 4.1 (“Severance Payments”).

(A) A lump-sum payment equal to (i) the Executive’s annual bonus payment earned
for any completed bonus year prior to termination of employment, if not
previously paid, plus (ii) a pro-rata amount of the Executive’s target bonus
under any performance-based bonus plan, program, or arrangement in which the
Executive participates for the year in which the termination occurs, determined
as if all program goals had been met, pro-rated based on the number of days of
service during the bonus year occurring prior to termination of employment;

(B) In lieu of any severance benefit otherwise payable to the Executive, the
Company shall pay to the Executive, no later than fifteen (15) business days
following the Date of Termination, a lump sum severance payment, in cash, equal
to two (or, if less, the number of years (including partial years) until the
Executive reaches the Company’s mandatory retirement age, provided that the
Company adopts a mandatory retirement age pursuant to 29 USC §631(c)) times the
sum of (i) the Executive’s base salary as in effect immediately prior to the
Date of Termination or, if higher, in effect immediately prior to the first
occurrence of an event or circumstance constituting Good Reason, and (ii) the
Executive’s target short-term incentive bonus opportunity for the fiscal year in
which the Date of Termination occurs or, if higher, the fiscal year in which the
first event or circumstance constituting Good Reason occurs.

(C) For a period of two years immediately following the Date of Termination (or,
if less, the period until the Executive reaches the Company’s mandatory
retirement age, provided that the Company adopts a mandatory retirement age
pursuant to 29 USC §631(c)) (the “Severance Period”), the Company shall arrange
to provide the Executive and

 

-6-



--------------------------------------------------------------------------------

his or her dependents medical, dental, and basic life insurance benefits
substantially similar to those provided to the Executive and his or her
dependents immediately prior to the Date of Termination or, if more favorable to
the Executive, those provided to the Executive and his or her dependents
immediately prior to the first occurrence of an event or circumstance
constituting Good Reason, at no greater after tax cost to the Executive than the
after tax cost to the Executive immediately prior to such date or occurrence;
provided, however, that, in lieu of providing such benefits, the Company may
choose to (i) provide such benefits through a third-party insurer, (ii) make a
lump-sum cash payment to the Executive in an amount equal to the aggregate cost
of such coverage for the Severance Period, based on the premium costs being
utilized for such coverage to former employees under “COBRA” at the Date of
Termination, or (iii) make a lump-sum cash payment to the Executive in an amount
equal to the anticipated cost of such coverage for the Severance Period, based
on the Company’s assumed costs for such coverage for internal accounting
purposes at the Date of Termination. Benefits otherwise receivable by the
Executive pursuant to this Section 4.1(C) shall be reduced to the extent
benefits of the same type are received by or made available to the Executive
during the Severance Period as a result of subsequent employment (and any such
benefits received by or made available to the Executive shall be reported to the
Company by the Executive).

(D) In addition to the benefits to which the Executive is entitled under the DC
Pension Plan, the Company shall pay the Executive a lump sum amount, in cash,
equal to the sum of (i) the amount that would have been contributed thereto by
the Company on the Executive’s behalf during the Severance Period, determined
(x) as if the Executive made the maximum permissible contributions thereto
during such period, (y) as if the Executive earned compensation during such
period equal to the sum of the Executive’s base salary and target bonus as in
effect immediately prior to the Date of Termination, or, if higher, as in effect
immediately prior to the occurrence of the first event or circumstance
constituting Good Reason, and (z) without regard to any amendment to the DC
Pension Plan made subsequent to a Change in Control and on or prior to the Date
of Termination, which amendment adversely affects in any manner the computation
of benefits thereunder, and (ii) the unvested portion, if any, of the
Executive’s account balance under the DC Pension Plan as of the Date of
Termination that would have vested had Executive remained employed by the
Company for the remainder of the Term.

(E) In addition to the benefits to which the Executive is entitled under the DB
Pension Plan, the Company shall pay the Executive a lump sum amount, in cash,
equal to the sum of (i) the amount that would have been allocated thereunder by
the Company in respect of the Executive during the Severance Period, determined
(x) as if the Executive earned compensation during such period equal to the sum
of the Executive’s base salary and target bonus as in effect immediately prior
to the Date of Termination, or, if higher, as in effect immediately prior to the
occurrence of the first event or circumstance constituting Good Reason, and (y)
without regard to any amendment to the DB Pension Plan made subsequent to a
Change in Control and on or prior to the Date of Termination, which amendment
adversely affects in any manner the computation of benefits thereunder, and (ii)
the Executive’s unvested accrued benefit, if any, under the DB Pension Plan as
of the Date of Termination that would have vested had Executive remained
employed by the Company for the remainder of the Term.

 

-7-



--------------------------------------------------------------------------------

(F) Notwithstanding the terms of any award agreement or plan document to the
contrary, the Executive shall be entitled to receive continued vesting of any
long term incentive awards, including awards of stock options but excluding
awards of restricted stock, held by the Executive at the time of his or her
termination of employment that are not vested or exercisable on such date, in
accordance with their terms as if the Executive’s employment had not terminated,
for the duration of the Severance Period, with any options or similar rights to
remain exercisable (to the extent exercisable at the end of the Severance
Period) for a period of 90 days following the close of the Severance Period, but
not beyond the maximum original term of such options or rights.

4.2(A) Notwithstanding any other provisions of this Agreement, in the event that
any payment or benefit received or to be received by the Executive (including
any payment or benefit received in connection with a Change in Control or the
termination of the Executive’s employment, whether pursuant to the terms of this
Agreement or any other plan, arrangement or agreement) (all such payments and
benefits, including the Severance Payments, being hereinafter referred to as the
“Total Payments”) would be subject (in whole or part), to the Excise Tax, then,
after taking into account any reduction in the Total Payments provided by reason
of section 280G of the Code in such other plan, arrangement or agreement, the
cash Severance Payments shall first be reduced, and the noncash Severance
Payments shall thereafter be reduced, to the extent necessary so that no portion
of the Total Payments is subject to the Excise Tax but only if (i) the net
amount of such Total Payments, as so reduced (and after subtracting the net
amount of federal, state and local income taxes on such reduced Total Payments
and after taking into account the phase out of itemized deductions and personal
exemptions attributable to such reduced Total Payments) is greater than or equal
to (ii) the net amount of such Total Payments without such reduction (but after
subtracting the net amount of federal, state and local income taxes on such
Total Payments and the amount of Excise Tax to which the Executive would be
subject in respect of such unreduced Total Payments and after taking into
account the phase out of itemized deductions and personal exemptions
attributable to such unreduced Total Payments); provided, however, that the
Executive may elect to have the noncash Severance Payments reduced (or
eliminated) prior to any reduction of the cash Severance Payments.

(B) For purposes of determining whether and the extent to which the Total
Payments will be subject to the Excise Tax, (i) no portion of the Total Payments
the receipt or enjoyment of which the Executive shall have waived at such time
and in such manner as not to constitute a “payment” within the meaning of
section 280G(b) of the Code shall be taken into account, (ii) no portion of the
Total Payments shall be taken into account which, in the opinion of tax counsel
(“Tax Counsel”) who is reasonably acceptable to the Executive and selected by
the accounting firm (the “Auditor”) which was, immediately prior to the Change
in Control, the Company’s independent auditor, does not constitute a “parachute
payment” within the meaning of section 280G(b)(2) of the Code (including by
reason of section 280G(b)(4)(A) of the Code) and, in calculating the Excise Tax,
no portion of such Total Payments shall be taken into account which, in the
opinion of Tax Counsel, constitutes reasonable compensation for services
actually rendered, within the meaning of section 280G(b)(4)(B) of the Code, in
excess of the Base Amount allocable to such reasonable compensation, and (iii)
the value of any non-cash benefit or any deferred payment or benefit included in
the Total Payments shall be determined by the Auditor in accordance with the
principles of sections 280G(d)(3) and (4) of the Code.

 

-8-



--------------------------------------------------------------------------------

(C) At the time that payments are made under this Agreement, the Company shall
provide the Executive with a written statement setting forth the manner in which
such payments were calculated and the basis for such calculations including,
without limitation, any opinions or other advice the Company has received from
Tax Counsel, the Auditor or other advisors or consultants (and any such opinions
or advice which are in writing shall be attached to the statement).

5. Notice of Termination. After a Change in Control and during the Term, any
purported termination of the Executive’s employment (other than by reason of
death) shall be communicated by written Notice of Termination from one party
hereto to the other party hereto in accordance with Section 12 hereof. For
purposes of this Agreement, a “Notice of Termination” shall mean a notice which
shall indicate the specific termination provision in this Agreement relied upon.

6. No Mitigation. The Company agrees that, if the Executive’s employment with
the Company terminates during the Term, the Executive is not required to seek
other employment or to attempt in any way to reduce any amounts payable to the
Executive by the Company pursuant to Section 4 hereof. Further, except as
specifically provided in Section 4.1(C) hereof, no payment or benefit provided
for in this Agreement shall be reduced by any compensation earned by the
Executive as the result of employment by another employer, by retirement
benefits, by offset against any amount claimed to be owed by the Executive to
the Company, or otherwise.

7. Restrictive Covenants.

7.1 Noncompetition and Nonsolicitation. During the Restricted Period (as defined
below), the Executive agrees that he or she shall not, without the Company’s
prior written consent, for any reason, directly or indirectly, either as
principal, agent, manager, employee, partner, shareholder, director, officer,
consultant or otherwise (A) become engaged or involved in any business (other
than as a less-than three percent (3%) equity owner of any corporation traded on
any national, international or regional stock exchange or in the
over-the-counter market) that competes with the Company or any of its Affiliates
in the business of production, transmission, distribution, or retail or
wholesale marketing or selling of electricity; gathering, processing or
transmission of natural gas, resale or arranging for the purchase or for the
resale, brokering, marketing, or trading of natural gas, electricity or
derivatives thereof; energy management and the provision of energy solutions;
gathering, compression, treating, processing, fractionation, transportation,
trading, marketing of natural gas components, including natural gas liquids;
management of land holdings and development of commercial, residential and
multi-family real estate projects; development and management of fiber optic
communications systems; development and operation of power generation
facilities, and sales and marketing of electric power and natural gas,
domestically and abroad; and any other business in which the Company, including
Affiliates, is engaged at the termination of the Executive’s continuous
employment by the Company, including Affiliates; or (B) induce or attempt to
induce any customer, client, supplier, employee, agent or independent contractor
of the Company or any of its Affiliates to reduce, terminate, restrict or
otherwise alter its business relationship with the Company or its Affiliates.
The provisions of this Section 7.1 shall be limited in scope and effective only
within the following geographical areas: (i) any country in the world where the
Company, including Affiliates, has at least US$25 million in capital deployed as
of termination

 

-9-



--------------------------------------------------------------------------------

of the Executive’s continuous employment by Company, including Affiliates; (ii)
the continent of North America; (iii) the United States of America and Canada;
(iv) the United States of America; (v) the states of North Carolina, South
Carolina, Virginia, Georgia, Florida, Texas, California, Massachusetts,
Illinois, Michigan, New York, Colorado, Oklahoma and Louisiana; (vi) the states
of North Carolina, South Carolina, Texas and Colorado; (vii) following
consummation of the transactions contemplated by the Merger Agreement, the
states of Ohio, Colorado, Kentucky, and Indiana, and (vii) any state or states
with respect to which was conducted a business of the Company, including
Affiliates, which business constituted a substantial portion of the Executive’s
employment. The parties intend the above geographical areas to be completely
severable and independent, and any invalidity or unenforceability of this
Agreement with respect to any one area shall not render this Agreement
unenforceable as applied to any one or more of the other areas. Nothing in
Section 7.1 shall be construed to prohibit the Executive being retained during
the Restricted Period in a capacity as an attorney licensed to practice law, or
to restrict the Executive providing advice and counsel in such capacity, in any
jurisdiction where such prohibition or restriction is contrary to law.

7.2 Restricted Period. For purposes of this Agreement, “Restricted Period” shall
mean the period of the Executive’s employment during the Term and, in the event
of a termination of the Executive’s employment following a Change in Control
that entitles Executive to Severance Payments covered by Section 4 hereof, the
twelve (12) month period following such termination of employment, commencing
from the Date of Termination.

7.3 Forfeiture and Repayments. The Executive agrees that, in the event he or she
violates the provisions of Section 7 hereof during the Restricted Period, he or
she will forfeit and not be entitled to any Severance Payments or any non-cash
benefits or rights under this Agreement (including, without limitation, stock
option rights), other than the payments provided under Section 3 hereof. The
Executive further agrees that, in the event he or she violates the provisions of
Section 7 hereof following the payment or commencement of any Severance
Payments, (A) he or she will forfeit and not be entitled to any further
Severance Payments, and (B) he or she will be obligated to repay to the Company
an amount in respect of the Severance Payments previously made to him or her
under Section 4 hereof (the “Repayment Amount”). The Repayment Amount shall be
determined by aggregating the cash Severance Payments made to the Executive and
multiplying the resulting amount by a fraction, the numerator of which is the
number of full and partial calendar months remaining in the Severance Period at
the time of the violation (rounded to the nearest quarter of a month), and the
denominator of which is twenty-four (24). The Repayment Amount shall be paid to
the Company in cash in a single sum within ten (10) business days after the
first date of the violation, whether or not the Company has knowledge of the
violation or has made a demand for payment. Any such payment made following such
date shall bear interest at a rate equal to the prime lending rate of Citibank,
N.A. (as periodically set) plus 1%. Furthermore, in the event the Executive
violates the provisions of Section 7 hereof, and notwithstanding the terms of
any award agreement or plan document to the contrary (which shall be considered
to be amended to the extent necessary to reflect the terms hereof), the
Executive shall immediately forfeit the right to exercise any stock option or
similar rights that are outstanding at the time of the violation, and the
Repayment Amount, calculated as provided above, shall be increased by the amount
of any gains (measured, if applicable, by the difference between the aggregate
fair market value on the date of exercise of shares underlying the stock option
or similar right and the aggregate exercise price of such stock option or
similar

 

-10-



--------------------------------------------------------------------------------

right) realized by the Executive upon the exercise of stock options or similar
rights or vesting of restricted stock or other equity compensation within the
one-year period prior to the first date of the violation.

7.4 Permissive Release. The Executive may request that the Company release him
or her from the restrictive covenants of Section 7.1 hereof upon the condition
that the Executive forfeit and repay all termination benefits and rights
provided for in Section 4.1 hereof. The Company may, in its sole discretion,
grant such a release in whole or in part or may reject such request and continue
to enforce its rights under this Section 7.

7.5 Consideration; Survival. The Executive acknowledges and agrees that the
compensation and benefits provided in this Agreement constitute adequate and
sufficient consideration for the covenants made by the Executive in this Section
7 and in the remainder of this Agreement. As further consideration for the
covenants made by the Executive in this Section 7 and in the remainder of this
Agreement, the Company has provided and will provide the Executive certain
proprietary and other confidential information about the Company, including, but
not limited to, business plans and strategies, budgets and budgetary
projections, income and earnings projections and statements, cost analyses and
assessments, and/or business assessments of legal and regulatory issues. The
Executive’s obligations under this Section 7 shall survive any termination of
his or her employment as specified herein.

8. Confidentiality. The Executive acknowledges that during the Executive’s
employment with the Company or any of its Affiliates, the Executive will
acquire, be exposed to and have access to, non-public material, data and
information of the Company and its Affiliates and/or their customers or clients
that is confidential, proprietary, and/or a trade secret (“Confidential
Information”). At all times, both during and after the Term, the Executive shall
keep and retain in confidence and shall not disclose, except as required and
authorized in the course of the Executive’s employment with the Company or any
its Affiliates, to any person, firm or corporation, or use for his or her own
purposes, any Confidential Information. For purposes of this Agreement, such
Confidential Information shall include, but shall not be limited to: sales
methods, information concerning principals or customers, advertising methods,
financial affairs or methods of procurement, marketing and business plans,
strategies (including risk strategies), projections, business opportunities,
inventions, designs, drawings, research and development plans, client lists,
sales and cost information and financial results and performance.
Notwithstanding the foregoing, “Confidential Information” shall not include any
information known generally to the public (other than as a result of
unauthorized disclosure by the Executive or by the Company or its Affiliates).
The Executive acknowledges that the obligations pertaining to the
confidentiality and non-disclosure of Confidential Information shall remain in
effect for a period of five (5) years after termination of employment, or until
the Company or its Affiliates has released any such information into the public
domain, in which case the Executive’s obligation hereunder shall cease with
respect only to such information so released into the public domain. The
Executive’s obligations under this Section 8 shall survive any termination of
his or her employment. If the Executive receives a subpoena or other judicial
process requiring that he or she produce, provide or testify about Confidential
Information, the Executive shall notify the Company and cooperate fully with the
Company in resisting disclosure of the Confidential Information. The Executive
acknowledges that the Company has the right either in the name of the Executive
or in its own name to oppose or move to quash any subpoena or other legal
process

 

-11-



--------------------------------------------------------------------------------

directed to the Executive regarding Confidential Information. Notwithstanding
any other provision of this Agreement, the Executive remains free to report or
otherwise communicate any nuclear safety concern, any workplace safety concern,
or any public safety concern to the Nuclear Regulatory Commission, United States
Department of Labor, or any other appropriate federal or state governmental
agency, and the Executive remains free to participate in any federal or state
administrative, judicial, or legislative proceeding or investigation with
respect to any claims and matters not resolved and terminated pursuant to this
Agreement. With respect to any claims and matters resolved and terminated
pursuant to this Agreement, the Executive is free to participate in any federal
or state administrative, judicial, or legislative proceeding or investigation if
subpoenaed. The Executive shall give the Company, through its legal counsel,
notice, including a copy of the subpoena, within twenty-four (24) hours of
receipt thereof.

9. Return of Company Property. All records, files, lists, including, computer
generated lists, drawings, documents, equipment and similar items relating to
the business of the Company and its Affiliates which the Executive shall prepare
or receive from the Company or its Affiliates shall remain the sole and
exclusive property of Company and its Affiliates. Upon termination of the
Executive’s employment for any reason, the Executive shall promptly return all
property of Company or any of its Affiliates in his or her possession. The
Executive further represents that he or she will not copy or cause to be copied,
print out or cause to be printed out any software, documents or other materials
originating with or belonging to the Company or any of its Affiliates.

10. Acknowledgement and Enforcement. The Executive acknowledges that the
restrictions contained in this Agreement with regards to the Executive’s use of
Confidential Information and his or her future business activities are fair,
reasonable and necessary to protect the Company’s legitimate protectable
interests, particularly given the competitive nature and broad scope of the
Company’s business and that of its Affiliates, as well as the Executive’s
position with the Company. The Executive further acknowledges that the Company
may have no adequate means to protect its rights under this Agreement other than
by securing an injunction (a court order prohibiting the Executive from
violating this Agreement). The Executive therefore agrees that the Company, in
addition to any other right or remedy it may have, shall be entitled to enforce
this Agreement by obtaining a preliminary and permanent injunction and any other
appropriate equitable relief in any court of competent jurisdiction. The
Executive acknowledges that the recovery of damages will not be an adequate
means to redress a breach of this Agreement, but nothing in this Section 10
shall prohibit the Company from pursuing any remedies in addition to injunctive
relief, including recovery of damages and/or any forfeiture or repayment
obligations provided for herein.

11. Successors; Binding Agreement.

11.1 In addition to any obligations imposed by law upon any successor to the
Company, the Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place.

 

-12-



--------------------------------------------------------------------------------

11.2 This Agreement shall inure to the benefit of and be enforceable by the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If the Executive shall
die while any amount would still be payable to the Executive hereunder (other
than amounts which, by their terms, terminate upon the death of the Executive)
if the Executive had continued to live, all such amounts, unless otherwise
provided herein, shall be paid in accordance with the terms of this Agreement to
the executors, personal representatives or administrators of the Executive’s
estate; provided, however, such amounts shall be offset by any amounts owed by
the Executive to the Company.

12. Notices. All notices or other communications hereunder shall be in writing
and shall be deemed to have been duly given (a) when delivered personally,
(b) upon confirmation of receipt when such notice or other communication is sent
by facsimile, (c) one day after timely delivery to an overnight delivery
courier, or (d) when delivered or mailed by United States registered mail,
return receipt requested, postage prepaid. The addresses for such notices shall
be as follows:

To the Company:

Duke Energy Corporation

Post Office Box 1006, EC3XB

Charlotte, North Carolina 28201-1006

Attention: Mr. James E. Rogers

Chief Executive Officer

With a Copy to:

Duke Energy Corporation

526 South Church Street

Charlotte, North Carolina 28202

Attention: Mr. Christopher C. Rolfe

Group Executive and Chief HR Officer

To the Executive:

At 9200 Old Indian Hill Road, Cincinnati, Ohio, 45243, or the most recent
address on file in the records of the Company

Either party hereto may, by notice to the other, change its address for receipt
of notices hereunder.

13. 409A. It is the intention of the Company and the Executive that this
Agreement not result in unfavorable tax consequences to the Executive under
Section 409A of the Code. Accordingly, the Executive consents to any amendment
of this Agreement as the Company may reasonably make in furtherance of such
intention, and the Company shall promptly provide, or make available to, the
Executive a copy of such amendment.

 

-13-



--------------------------------------------------------------------------------

14. Miscellaneous. Except as otherwise provided in Section 13 hereof, no
provision of this Agreement may be modified, waived or discharged unless such
waiver, modification or discharge is agreed to in writing and signed by the
Executive and the Chairman of the Board (or such officer as may be specifically
designated by the Chairman of the Board). No waiver by either party hereto at
any time of any breach by the other party hereto of, or of any lack of
compliance with, any condition or provision of this Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time. Subject to Sections 2
and 21 hereof, this Agreement supersedes any other agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof which have been made by either party; provided, however,
that this Agreement shall supersede any agreement setting forth the terms and
conditions of the Executive’s employment with the Company only in the event that
the Executive’s employment with the Company is terminated during the Term and on
or within two years following a Change in Control, by the Company other than for
Cause or by the Executive for Good Reason. The validity, interpretation,
construction and performance of this Agreement shall be governed by the laws of
the State of North Carolina. All references to sections of the Exchange Act or
the Code shall be deemed also to refer to any successor provisions to such
sections. Any payments provided for hereunder shall be paid net of any
applicable withholding required under federal, state or local law and any
additional withholding to which the Executive has agreed and no such payments
shall be treated as creditable compensation under any other employee benefit
plan, program, arrangement or agreement of or with the Company or its
affiliates. The obligations of the Company and the Executive under this
Agreement which by their nature may require either partial or total performance
after the expiration of the Term (including, without limitation, those under
Sections 4 and 21 hereof) shall survive such expiration.

15. Certain Legal Fees. To provide the Executive with reasonable assurance that
the purposes of this Agreement will not be frustrated by the cost of
enforcement, the Company shall reimburse the Executive promptly after receipt of
an invoice for reasonable attorneys’ fees and expenses incurred by the Executive
as a result of a claim that the Company has breached or otherwise failed to
perform its obligations under this Agreement or any provision hereof, regardless
of which party, if any, prevails in the contest; provided, however, that Company
shall not be responsible for such fees and expenses to the extent incurred in
connection with a claim made by the Executive that the trier of fact in any such
contest finds to be frivolous or if the Executive is determined to have breached
his or her obligations under Sections 7, 8, 9, 16, or 17 of this Agreement; and
provided further, however, the Company shall not be responsible for such fees or
expenses in excess of $50,000 in the aggregate.

16. Cooperation. The Executive agrees that he or she will fully cooperate in any
litigation, proceeding, investigation or inquiry in which the Company or its
Affiliates may be or become involved. The Executive also agrees to cooperate
fully with any internal investigation or inquiry conducted by or on behalf of
the Company. Such cooperation shall include the Executive making himself or
herself available, upon the request of the Company or its counsel, for
depositions, court appearances and interviews by Company’s counsel. The Company
shall reimburse the Executive for all reasonable and documented out-of-pocket
expenses incurred by him or her in connection with such cooperation. To the
maximum extent permitted by law, the Executive agrees that he or she will notify
the Board if he or she is contacted by any government agency or any other person
contemplating or maintaining any claim or legal action against the

 

-14-



--------------------------------------------------------------------------------

Company or its Affiliates or by any agent or attorney of such person. Nothing
contained in this Section 16 shall preclude the Executive from providing
truthful testimony in response to a valid subpoena, court order, regulatory
request or as may be required by law.

17. Non-Disparagement. The Executive agrees that he or she will not make or
publish, or cause to be made or published, any statement which is, or may
reasonably be considered to be, disparaging of the Company or its Affiliates, or
directors, officers or employees of the businesses of the Company or its
Affiliates. Nothing contained in this Section 17 shall preclude the Executive
from providing truthful testimony in response to a valid subpoena, court order,
regulatory request or as may be required by law.

18. Validity; Severability. The invalidity or unenforceability of any provision
of any Section or sub-Section of this Agreement, including, but not limited to,
any provision contained in Section 7 hereof, shall not affect the validity or
enforceability of any other provision of this Agreement, which shall remain in
full force and effect. If any provision of this Agreement is held to be
unenforceable because of the scope, activity or duration of such provision, or
the area covered thereby, the parties hereto agree to modify such provision, or
that the court making such determination shall have the power to modify such
provision, to reduce the scope, activity, duration and/or area of such
provision, or to delete specific words or phrases therefrom, and in its reduced
or modified form, such provision shall then be enforceable and shall be enforced
to the maximum extent permitted by applicable law.

19. Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

20. Settlement of Disputes. All claims by the Executive for benefits under this
Agreement shall be directed to and determined by the Chairman of the Board and
shall be in writing. Any denial by the Chairman of the Board of a claim for
benefits under this Agreement shall be delivered to the Executive in writing and
shall set forth the specific provisions of this Agreement relied upon.

21. Amendment to Cinergy Employment Agreement. The Cinergy Employment Agreement
is hereby amended, effective as of April 4, 2006, as provided on the attached
Exhibit B. This Section 21, Exhibit B and the Cinergy Employment Agreement shall
survive the termination of this Agreement.

 

-15-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

DUKE ENERGY CORPORATION By:  

\s\ James E. Rogers

Name:   James E. Rogers Title:   Chief Executive Officer

\s\ Marc E. Manly

Marc E. Manly

 

-16-



--------------------------------------------------------------------------------

EXHIBIT A

RELEASE OF CLAIMS

This RELEASE OF CLAIMS (the “Release”) is executed and delivered by
                                 (the “Employee”) to DUKE ENERGY CORPORATION
(together with its successors, “Duke”).

In consideration of the agreement by Duke to provide the Employee with the
rights, payments and benefits under the Change in Control Agreement between the
Employee and Duke dated                      (the “Severance Agreement”), the
Employee hereby agrees as follows:

Section 1. Release and Covenant. The Employee, of his or her own free will,
voluntarily and unconditionally releases and forever discharges Duke, its
subsidiaries, parents, affiliates, their directors, officers, employees, agents,
stockholders, successors and assigns (both individually and in their official
capacities with Duke) (the “Duke Releasees”) from, any and all past or present
causes of action, suits, agreements or other claims which the Employee, his or
her dependents, relatives, heirs, executors, administrators, successors and
assigns has or may hereafter have from the beginning of time to the date hereof
against Duke or the Duke Releasees upon or by reason of any matter, cause or
thing whatsoever, including, but not limited to, any matters arising out of his
or her employment by Duke and the cessation of said employment, and including,
but not limited to, any alleged violation of the Civil Rights Acts of 1964 and
1991, the Equal Pay Act of 1963, the Age Discrimination in Employment Act of
1967, the Rehabilitation Act of 1973, the Older Workers Benefit Protection Act
of 1990, the Americans with Disabilities Act of 1990, the North Carolina Equal
Employment Protection Act and any other federal, state or local law, regulation
or ordinance, or public policy, contract or tort law having any bearing
whatsoever on the terms and conditions of employment or termination of
employment. This Release shall not, however, constitute a waiver of any of the
Employee’s rights under the Severance Agreement.

Section 2. Due Care. The Employee acknowledges that he or she has received a
copy of this Release prior to its execution and has been advised hereby of his
or her opportunity to review and consider this Release for 21 days prior to its
execution. The Employee further acknowledges that he or she has been advised
hereby to consult with an attorney prior to executing this Release. The Employee
enters into this Release having freely and knowingly elected, after due
consideration, to execute this Release and to fulfill the promises set forth
herein. This Release shall be revocable by the Employee during the 7-day period
following its execution, and shall not become effective or enforceable until the
expiration of such 7-day period. In the event of such a revocation, the Employee
shall not be entitled to the consideration for this Release set forth above.

Section 3. Nonassignment of Claims; Proceedings. The Employee represents and
warrants that there has been no assignment or other transfer of any interest in
any claim which the Employee may have against Duke or any of the Duke Releasees.
The Employee represents that he or she has not commenced or joined in any claim,
charge, action or proceeding whatsoever against Duke or any of the Duke
Releasees arising out of or relating to any of the matters set forth in this
Release. The Employee further agrees that he or she will not seek or be entitled
to any personal recovery in any claim, charge, action or proceeding whatsoever
against Duke or any of the Duke Releasees for any of the matters set forth in
this Release.

 

A-1



--------------------------------------------------------------------------------

Section 4. Reliance by Employee. The Employee acknowledges that, in his or her
decision to enter into this Release, he or she has not relied on any
representations, promises or agreements of any kind, including oral statements
by representatives of Duke or any of the Duke Releasees, except as set forth in
this Release and the Severance Agreement.

Section 5. Nonadmission. Nothing contained in this Release will be deemed or
construed as an admission of wrongdoing or liability on the part of Duke or any
of the Duke Releasees.

Section 6. Communication of Safety Concerns. Notwithstanding any other provision
of this Agreement, the Employee remains free to report or otherwise communicate
any nuclear safety concern, any workplace safety concern, or any public safety
concern to the Nuclear Regulatory Commission, United States Department of Labor,
or any other appropriate federal or state governmental agency, and the Employee
remains free to participate in any federal or state administrative, judicial, or
legislative proceeding or investigation with respect to any claims and matters
not resolved and terminated pursuant to this Agreement. With respect to any
claims and matters resolved and terminated pursuant to this Agreement, the
Employee is free to participate in any federal or state administrative,
judicial, or legislative proceeding or investigation if subpoenaed. The Employee
shall give Duke, through its legal counsel, notice, including a copy of the
subpoena, within twenty-four (24) hours of receipt thereof.

Section 7. Governing Law. This Release shall be interpreted, construed and
governed according to the laws of the State of North Carolina, without reference
to conflicts of law principles thereof.

This RELEASE OF CLAIMS AND is executed by the Employee and delivered to Duke on
                    .

 

EMPLOYEE

 

 

A-2



--------------------------------------------------------------------------------

EXHIBIT B

AMENDMENT TO EMPLOYMENT AGREEMENT

The Employment Agreement between Cinergy Corp., its subsidiaries and/or its
affiliates (“Cinergy”) and Marc E. Manly (the “Executive”) dated as of
November 15, 2002, as amended as of December 17, 2003 and May 9, 2005 (the
“Cinergy Employment Agreement”) is hereby amended effective as of April 4, 2006.

Recitals

A. Cinergy Corp. is party to an Agreement and Plan of Merger by and among Duke
Energy Corporation, Cinergy Corp., Deer Holding Corp., Deer Acquisition Corp.
and Cougar Acquisition Corp., dated as of May 8, 2005 (as amended, the “Merger
Agreement”).

B. Pursuant to the Merger Agreement, effective as of the “Effective Time” (as
such term is defined in the Merger Agreement, the “Effective Time”), Cinergy
Corp. became a wholly-owned subsidiary of Duke Energy Corporation, formerly
known as Duke Energy Holding Corp., a Delaware corporation (“Duke Energy”).

C. The Executive and Cinergy have entered into the Cinergy Employment Agreement,
and pursuant to the terms of the Merger Agreement, effective as of the Effective
Time, Duke Energy is the successor to Cinergy under the Cinergy Employment
Agreement.

D. Duke Energy and/or its affiliates desire to employ the Executive as of the
Effective Time, and the Executive desires to accept a position with Duke Energy
and/or its affiliates.

E. Duke Energy and the Executive desire to amend the Cinergy Employment
Agreement to reflect the consummation of the mergers contemplated in the Merger
Agreement and the parties’ agreement regarding the continued employment of the
Executive.

Amendment

1. Section 1b of the Cinergy Employment Agreement is hereby superseded and
replaced in its entirety as set forth below:

 

  “b. The Employment Period of this Agreement will commence as of the Effective
Date and continue until the second anniversary of the Effective Time.”

2. The first sentence of Section 2a of the Cinergy Employment Agreement is
hereby superseded and replaced as set forth below:

“The Executive will serve Duke Energy and its affiliates as Group Executive and
Chief Legal Officer of Duke Energy and he will have such responsibilities,
duties, and authority as are customary for someone of that position and such
additional duties, consistent with his position, as may be assigned to him from
time to time during the Employment Period by Duke Energy’s Board of Directors or
Chief Executive Officer.”

 

B-1



--------------------------------------------------------------------------------

3. The first sentence of Section 2b of the Cinergy Employment Agreement is
hereby superseded and replaced as set forth below:

“In connection with the Executive’s employment, the Executive will be based at
the principal executive offices of Duke Energy in Charlotte, North Carolina.”

4. Section 3a of the Cinergy Employment Agreement is hereby amended by
substituting the base salary amount of “$475,008” with the amount of “$537,204”.

5. Section 3b(i) of the Cinergy Employment Agreement is hereby superseded and
replaced in its entirety as set forth below:

 

  “(i) (1) Welfare Benefits. During the Employment Period, the Executive shall
be eligible for participation in and shall receive all benefits under welfare
benefit plans, practices, policies and programs provided by Duke Energy and its
affiliates to the extent applicable generally to other peer executives of Duke
Energy and its affiliates.

(2) Retirement Benefits During the Transition Period. During the Transition
Period, the Executive shall be entitled to participate in Cinergy’s savings and
retirement plans, practices, policies and programs on the same terms and
conditions as were in effect immediately prior to the Effective Time, as such
plans, practices, policies and programs may be amended from time to time for
legal compliance and administrative purposes. During the Transition Period, the
Executive shall continue to accrue a retirement benefit under the Cinergy Corp.
Excess Pension Plan, the Senior Executive Supplement portion of the Cinergy
Corp. Supplemental Executive Retirement Plan (the “SERP”) and this
Section 3b(i)(2) and Section 3b(ii) of this Agreement (collectively, the
“Cinergy Nonqualified DB Benefit Plans”) pursuant to those existing plans and
the Cinergy Employment Agreement. During the Transition Period, the Executive
will continue to accrue a supplemental retirement benefit hereunder in an amount
equal to the excess of the amount that he would be entitled to receive under the
terms of the SERP if his “Total Pay Replacement Percentage” thereunder were
equal to the product of five percent (5%) and the number of his years of “Senior
Executive Service” not in excess of 15 (in whole years) as of the applicable
date over the amount to which the Executive is actually entitled pursuant to the
terms of the SERP as of the applicable date. The supplemental retirement
benefit described in the preceding sentence shall be payable in accordance
with the terms of the SERP (including any applicable vesting schedule) and shall
be treated hereunder (including for purposes of Section 5a(iii)(3)) as if it
were payable under the SERP. Notwithstanding the foregoing, in no event shall
the sum of the supplemental retirement benefit described in the two preceding
sentences and the Executive’s total aggregate annual benefit under the SERP
exceed 60% of the Executive’s Highest Average Earnings.

(3) Conversion of SERP and Related Benefits. At the end of the Transition
Period, in cancellation of the Executive’s right to the benefit that he has
accrued

 

B-2



--------------------------------------------------------------------------------

(prior to and during the Transition Period) under the Cinergy Nonqualified DB
Benefit Plans, Duke Energy will credit (in a manner that results in no
constructive receipt and continues to permit tax deferral) an amount (the “Lump
Sum Credit”) equal to the actuarial present value of such benefit to a
nonqualified retirement plan maintained by Duke Energy, which actuarial present
value shall be calculated based on based on the same terms and conditions as
those applicable to other peer executives of Duke Energy and its affiliates who
were previously employed by Cinergy. The amount credited to the nonqualified
retirement plan maintained by Duke Energy pursuant to this paragraph shall be
payable in accordance with the terms of such plan, provided, however, that in
all events the Executive shall be entitled to elect (in accordance with
procedures established by Duke Energy and its affiliates) to receive his vested
benefit under such plan in a single lump sum payable within thirty days
following his termination of employment with Duke Energy and its affiliates. The
portion of the Lump Sum Credit that is equal to the actuarial present value of
the vested benefit to which the Executive was entitled as of the end of the
Transition Period shall be fully vested at all times, and the remaining portion
of the Lump Sum Credit shall vest, subject to the Executive’s continuing
employment, upon the earliest to occur of (i) the second anniversary of the
Effective Time, (ii) the Executive’s death, (iii) the Executive’s voluntary
termination for Good Reason or (iv) the Executive’s involuntary termination
without Cause.

(4) Retirement Benefits Following the Transition Period. During the portion of
the Employment Period that follows the Transition Period, the Executive shall be
entitled to participate in all savings and retirement plans, practices, policies
and programs applicable generally to other peer executives of Duke Energy and
its affiliates, on comparable terms and conditions.”

6. Sections 3b(v) – (vi) of the Cinergy Employment Agreement are hereby
superseded and replaced in their entirety as set forth below:

“(v) The Executive shall be granted, during the Employment Period, cash-based
and equity-based awards representing the opportunity to earn incentive
compensation on terms and conditions no less favorable to the Executive, in the
aggregate, than those provided generally to other peer executives of Duke Energy
and its affiliates. In determining whether the Executive’s incentive
compensation opportunities during the Employment Period meet the requirements of
the preceding sentence, there shall be taken into account all relevant terms and
conditions, including, without limitation and to the extent applicable, the
potential value of such awards at minimum, target and maximum performance
levels, and the difficulty of achieving the applicable performance goals.

(vi) As soon as administratively practicable following the Effective Time, Duke
Energy will cause a retention award to be granted to the Executive, which award
will be evidenced by an award agreement containing customary terms not otherwise
inconsistent with those described herein. The retention award shall provide a
cash payment to the Executive, in an amount equal to $860,000, subject to the
Executive’s continued employment with Duke Energy and its affiliates until, and
payable upon, the earlier of the second anniversary of the Effective Time or the
date of the Executive’s Qualifying Termination.”

 

B-3



--------------------------------------------------------------------------------

7. Section 3c of the Cinergy Employment Agreement is hereby superseded and
replaced in its entirety as set forth below:

“c. Fringe Benefits, Perquisites and Relocation to Charlotte. During the
Employment Period, the Executive shall be entitled to fringe benefits, if any,
applicable generally to other peer executives of Duke Energy and its affiliates,
on comparable terms and conditions. Until the second anniversary of the
Effective Time, Duke Energy will reimburse the Executive for costs incurred on
account of his relocation to Charlotte, North Carolina in accordance with the
Duke Energy relocation policies and procedures as in effect with respect to
other peer executives of Duke Energy and its affiliates who were previously
employed by Cinergy, which policies and procedures in no event will be less
favorable than the Relocation Program maintained by Cinergy immediately prior to
the Effective Time. The Executive shall be eligible to receive installment
payments, in the aggregate amount of $150,000, in consideration for the
elimination of the perquisites previously provided by Cinergy, which payments
shall be made over a three-year period in accordance with procedures established
by Duke Energy from time to time.”

8. Section 3e of the Cinergy Employment Agreement is hereby amended by deleting
the reference to “Cincinnati, Ohio” and substituting therefore a reference to
“Cincinnati, Ohio or Charlotte, North Carolina”.

9. Sections 4g, 5a(ii) and 5a(iii)(7) of the Cinergy Employment Agreement are
hereby deleted.

10. Section 5a(iii)(3) of the Cinergy Employment Agreement is hereby amended by
adding the following at the end thereof:

“Notwithstanding the foregoing, the benefit that otherwise would be provided
under this Section 5a(iii)(3) shall be reduced, but not below $0, by the
Actuarial Equivalent of the incremental benefit, if any, provided by Duke
Energy, pursuant to Section 3b(i)(3), in consideration for the benefits
otherwise payable to the Executive under this Section 5a(iii)(3).”

11. Section 11 of the Cinergy Employment Agreement is hereby amended by adding
the following new subsections at the end thereof:

“(uu) Duke Energy. “Duke Energy” means Duke Energy Corporation, a Delaware
Corporation, formerly known as Duke Energy Holding Corp.

(vv) Effective Time. “Effective Time” has the meaning given to that term in the
Agreement and Plan of Merger, dated as of May 8, 2005, by and among Duke Energy
Corporation, Cinergy Corp., Duke Holding Corp., Duke Acquisition Corp., and
Cinergy Acquisition Corp.

 

B-4



--------------------------------------------------------------------------------

(ww) Transition Period. “Transition Period” means the period beginning on the
Effective Time and ending on a date designated by the Chief Executive Officer,
but no later than January 1, 2007.

(xx) To the extent applicable and unless the context clearly indicates
otherwise, (i) any reference in this Agreement to a plan, practice, policy or
program of Cinergy Corp. or its affiliates shall include any successor or
substitute plan, practice, policy or program maintained by Duke Energy and its
affiliates and (ii) “Duke Energy” shall be substituted for each reference herein
to “Cinergy Corp.” or “Cinergy”.”

12. Section 12 of the Cinergy Employment Agreement is hereby amended by adding
the following new Section (j) at the end thereof:

“(j) To the extent applicable, the parties intend that this Agreement comply
with the provisions of Section 409A of the Code. This Agreement shall be
construed, administered, and governed in a manner consistent with this intent.
Any provision that would cause any amount payable or benefit provided under this
Agreement to be includable in the gross income of the Executive under
Section 409A(a)(1) of the Code shall have no force and effect unless and until
amended to cause such amount or benefit to not be so includable (which amendment
shall be negotiated in good faith by the parties and shall maintain, to the
maximum extent practicable, the original intent of the applicable provision
without violating the requirements of Section 409A of the Code). Notwithstanding
any provision of this Agreement to the contrary, if the Executive is a
“specified employee” at the time of his “separation from service” (in each case
within the meaning of Section 409A of the Code), then any benefits hereunder
subject to Section 409A of the Code that would otherwise be paid or provided
during the first six months following such separation from service shall be
accumulated through and paid on the first business day following the six month
anniversary of such separation of service (or if earlier, the date of the
Executive’s death).”

13. Except as explicitly set forth herein, the Cinergy Employment Agreement will
remain in full force and effect.

 

B-5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

DUKE ENERGY CORPORATION By:  

\s\ James E. Rogers

Name:   James E. Rogers Title:   Chief Executive Officer

\s\ Marc E. Manly

Marc E. Manly

 

B-6